SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

567
CA 11-01444
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THOMAS W. DECKMAN, CLAIMANT-APPELLANT,

                     V                                           ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 107175.)


FRANCIS M. LETRO, BUFFALO (RONALD J. WRIGHT OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Michael E. Hudson,
J.), entered October 4, 2010 in a personal injury action. The
interlocutory judgment apportioned liability after trial.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court